PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/411,282
Filing Date: 20 Jan 2017
Appellant(s): DESHPANDE et al.



__________________
Barry Goldmith
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 12/24/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/7/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New 
(2) Response to Argument
The 101 rejections have been maintained. The claims pertain to eliminating discounts that generate an empty set when applied to a purchase order. The claims further recite “associating tags to set of items and a forming vectors of integer values, formulating Boolean discount expressions and performing combinational optimization”, the limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, a human can observe what set of items if bought together will provide a higher discount and applying the best set of discounts to the purchases.

Appellant further argues that eliminating irrelevant discounts and reduces optimization search space without testing the applicability of each discount against every possible combination of items in a customer order which would involve enumeration of the full power set of ordered items. The examiner disagrees with Appellant because transmission resources are saved, not because processor, memory are improved, but because less advertisements are selected based on the user’s characteristics, which is a marketing problem and solution related to targeting specific population based on their characteristics, instead of providing ads to the entire population, in order to save revenue and for the ads to be more relevant. The fact that an abstract idea may have beneficial uses does not mean that the claims embodying the abstract idea are rendered patent eligible.  Accordingly, the additional elements 

With respect to Applicant’s arguments pertaining to Bernheimer, the courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore no reference is necessary, to proof the old and well-routine, and conventional functions, which is the case in this application.

For the above reasons, it is believed that the rejections should be sustained.


/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
Conferees:
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688  
                                                                                                                                                                                                      /ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.